Citation Nr: 1456842	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  98-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD).  
 
2. Entitlement to service connection for a bilateral shoulder disorder. 
 
3. Entitlement to service connection for muscle spasms and joint pains, to include as due to a qualifying disability and exposure to chemicals. 
 
4. Entitlement to service connection for migraine headaches, to include as due to a qualifying disability and exposure to chemicals.  

5. Entitlement to an initial (compensable) rating for scabies.  

6. Entitlement to an initial rating in excess of 10 percent for primary insomnia.  

7. Entitlement to an initial compensable rating for tension headaches prior to November 3, 2011, and an initial rating in excess of 50 percent disabling from November 3, 2011.  

8. Entitlement to an effective date prior to July 3, 1997, for service connection for scabies (claimed as poison ivy/contact dermatitis).  

9. Entitlement to an effective date prior to July 3, 1997, for service connection for primary insomnia (claimed as a disability manifested by sleep disorder, to include as due to an undiagnosed illness).  

10. Entitlement to an effective date prior to July 3, 1997, for service connection for tension headaches (claimed as a disability manifested by other than migraine headaches, to include as due to an undiagnosed illness associated with cervical spine strain).  

11. Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran (who is the Appellant) was a member of the Rhode Island Army National Guard.  He performed active duty for training (ACDUTRA) in the Air National Guard of the United States (ANGUS) from August 1983 to December 1983.  Additionally, he served on active duty in support of Operation Desert Shield/Desert Storm in the Army National Guard of the United States (ARNGUS) from January 1991 to May 1991 and from March 1992 to August 1996.  Finally, the Veteran served on active duty from February 2003 to May 2004 in support of Operation Enduring Freedom/Operation Iraqi Freedom, with additional service in the Rhode Island National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 1998, January 2012, and March 2012 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This case was previously remanded by the Board in December 2007 and August 2012.  

The issues of: (1) entitlement to service connection for an acquired psychiatric disorder, other than PTSD; (2) entitlement to service connection for a bilateral shoulder disorder; (3) entitlement to service connection for muscle spasms and joint pains ( to include as due to a qualifying disability and exposure to chemicals); and (4) entitlement to service connection for migraine headaches (to include as due to a qualifying disability and exposure to chemicals), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran submitted claims for entitlement to service connection for skin, sleep and headache disorders on July 3, 1997.

2. Prior to November 3, 2011, the Veteran's service-connected scabies did not evidence exfoliation, exudation, or itching involving an exposed surface or extensive area; nor did they involve at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

3. Effective November 3, 2011, the Veteran's scabies are shown to have been treated with systemic corticosteroids or other immunosuppressive medications for a duration of less than 6 weeks during the preceding 12-month period and are thus assigned an initial rating of 10 percent.

4. At all times during the appeal period, the Veteran's service-connected primary insomnia has been manifested by loss of sleep due to stress and regular episodes of hypomanic activity followed by depression.  

5. Prior to November 3, 2011, the Veteran's tension headache disability was not manifested by characteristic prostrating attacks.

6. Effective November 3, 2011, the Veteran's tension headache disability has been assigned a 50 percent rating for characteristic prostrating attacks, which is the maximum schedular rating authorized for headaches under Diagnostic Code 8100.  


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date of September 1, 1996, but no earlier, for service connection for scabies (claimed as poison ivy/contact dermatitis) are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

2. The criteria for an earlier effective date of September 1, 1996, but no earlier, for service connection for primary insomnia (claimed as disability manifested by sleep disorder, to include as due to an undiagnosed illness) are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

3. The criteria for an earlier effective date of September 1, 1996, but no earlier, for service connection for tension headaches (claimed as disability manifested by other than migraine headaches, to include as due to an undiagnosed illness associated with cervical spine strain) are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

4. The criteria for an initial compensable disability rating for the Veteran's service-connected scabies have not been met, prior to November 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (1997) (prior to August 30, 2002), Diagnostic Code 7806 (2014) (from August 30, 2002).  

5. The criteria for an initial disability rating of 10 percent, but no higher, for the Veteran's service-connected scabies have been met, from November 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2014).  

6. The criteria for an initial disability rating in excess of 10 percent for primary insomnia are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9431 (2014).  

7.  The criteria for an initial compensable rating prior to November 3, 2011, for a tension headache disability are not met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).  

8.  The criteria for an initial rating in excess of 50 percent from November 3, 2011, for a tension headache disability are not met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.   38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   

1. Claims for Entitlement to Earlier Effective Dates for Service Connection

As discussed below, the resolution of the appeal for an earlier effective date is premised upon the law as applied to the undisputed facts regarding the date of receipt of the claim and the date entitlement arose.  Because the Board is granting earlier effective dates for service connection for scabies, primary insomnia, and tension headaches (and the decision constitutes a full grant of the benefits sought on appeal), no earlier effective dates are legally possible.  Hence, no further discussion regarding VCAA notice or assistance duties is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

2. Claims for Entitlement to Increased Initial Ratings

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

As the relevant issues on appeal concerns initial ratings for scabies, primary insomnia, and tension headaches-and come before the Board on appeal from decisions which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA examinations for insomnia in April 1999 and February 2008, examinations of the skin in April 1999, February 2008, and November 2011, as well as VA examinations for headaches in January 1998, February 2008, and November 2011.  Viewed collectively, the VA examinations were adequate, because they were performed by medical professionals based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz, 15 Vet. App. at 149; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal.  

II. Entitlement to Increased Initial Disability Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469-70.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

1. Entitlement to an Increased Initial (Compensable) Rating for Scabies 

With respect to his claim for an increased initial (compensable) rating for scabies, the Veteran contends that the disorder warrants a compensable disability evaluation for the duration of his claim, because he has presented with symptoms upon his hands, which are an exposed surface and thus constitute a compensable evaluation under Diagnostic Code 7806 (eczema) in effect prior to August 30, 2002 (which stated that a 10 percent rating was warranted with exfoliation, exudation or itching, if involving an exposed surface or extensive area).  See VA Form 9 substantive appeal, received December 2013.  Additionally, the Veteran contends that a compensable evaluation for his skin disorder is warranted because, despite notations by the November 2011 VA examiner that he was treated with systemic corticosteroids or other immunosuppressive medications (Prednisone) less than 6 weeks in the preceding 12 months, the November 2013 Statement of the Case (SOC) found that no systemic therapy for scabies was shown.  Id.  

Here, through a January 2012 Decision Review Officer (DRO) decision, the RO granted service connection for scabies and assigned a noncompensable (zero percent) evaluation, effective the date of receipt of the Veteran's claim (July 3, 1997).  In its November 2013 SOC, the RO discontinued the noncompensable rating assigned the Veteran's scabies (as well as the initial ratings assigned for his service-connected primary insomnia and tension headaches) due to the Veteran's return to active duty on February 7, 2003.  The initial noncompensable ratings were reinstated on May 12, 2004, following the Veteran's discharge from active duty.  Pursuant to 38 C.F.R. § 3.654 (a) (2014), pension, compensation, or retirement pay will be discontinued under the circumstances stated in 38 C.F.R. § 3.700(a)(1) (2014) for any period for which the veteran received active service pay (meaning pay received for active duty, active duty for training, or inactive duty training).  Where the veteran returns to active duty status, the award will be discontinued effective the day preceding reentrance into active duty status.  38 C.F.R. § 3.654(b)(1)  (2014).  

The Veteran's service-connected scabies is assigned a noncompensable disability evaluation from July 3, 1997, by analogy pursuant to Diagnostic Codes 7899-7806.  Hyphenated Diagnostic Codes are used when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy.  The Diagnostic Code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved (in this case, the skin), and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely-related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2014).  In this case, Diagnostic Code 7899 refers to unlisted dermatological disorders, while the more specific Diagnostic Code 7806 refers to dermatitis or eczema.

As stated, the Veteran submitted his claim for a skin disorder in July 1997.  During the course of this claim on appeal, the regulations for evaluation of skin disabilities were revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1997) (as in effect prior to August 30, 2002), a noncompensable rating is warranted with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating is warranted with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110g (West 2014) can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  See VAOPGCPREC 3-00 (April 10, 2000).

As the Veteran's claim was pending when the regulations pertaining to skin disorder were revised, he is entitled to the application of the version of the regulation (former or revised) that is more favorable to him from the effective date of the new criteria-but only the former criteria are to be applied for the period prior to the effective date of the new criteria.  VAOPGCPREC 3-2000; see also 65 Fed. Reg. 33,422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014) (as in effect from August 30, 2002), a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period will be rated 30 percent.  Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12-month period will be rated 60 percent.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  

The Veteran's STRs show that he presented in June 1992 for clinical treatment for poison ivy, complaining of itching lesions over his body.  He reported starting treatment with Prednisone three days previously.  Examination revealed multiple macular excoriated lesions of 0.1-0.5 centimeters in diameter on the arms, legs, and feet.  Macular lesions of approximately 0.1-0.2 centimeters were noted on the abdomen.  The Veteran was assessed with contact dermatitis.  Later in June 1992, the Veteran reported during clinical evaluation that he was now able to sleep at night and was not itching as much, although he still had problems with his feet.  Examination noted that the areas of excoriated secondary lesions from vesicles were greatly diminished (with the exceptions of the dorsums of the feet).  The assessment was resolving contact dermatitis.  In May 1996 the Veteran complained of difficulty sleeping due to itching because of possible poison ivy on his ankles.  He reported poison ivy to the right calf.  Examination revealed a small macular/papular rash on the right calf, 2.0 centimeters in diameter, with excoriation and signs of infection.  The Veteran was again assessed with contact dermatitis.  In July 1996 the Veteran presented with possible poison ivy on his extremities, with open blisters which itched.  Examination of the arms, legs, and abdomen revealed multiple vesicular lesions with an erythematous base.  The diagnosis was poison ivy.  Following VA general medical examination in April 1999, the Veteran was diagnosed with status-post poison ivy.  

During VA examination of the skin in February 2008, the Veteran reported a rash which began on his legs and traveled up his entire body, mostly in the summer months.  He stated that the rash was similar to poison ivy, for which he was first diagnosed while in the National Guard.  He treated the rash with oatmeal baths and over-the-counter calamine lotion, two to three times in the past year.  Upon examination, his skin was warm and dry.  His scalp, face, trunk and extremities were clear of rashes, and his fingers and toenails appeared normal.  He did have scattered on his trunk many brown and dark brown evenly-pigmented papules, with no inter-digit scaling, cracking or flaking noted.  The percentage of his body surface affected was zero percent for both contact dermatitis and exposed body surface.  The diagnosis was contact dermatitis, history of poison ivy, no evidence upon current examination.  The examiner concluded that the Veteran's post-service poison ivy was not caused by or the result of his service.  

The Veteran attended his most recent VA examination of the skin in November 2011.  The examiner found that the Veteran was diagnosed with dermatitis in 1991 and noted that the Veteran did not currently have poison ivy, although he was diagnosed with it previously.  The examiner found that the skin disorder did not cause scarring or disfigurement of the face or neck, and that there were no benign or malignant neoplasms or systemic manifestations.  The examiner indicated that the Veteran had been treated with systemic corticosteroids or other immunosuppressive medications for itching for a duration of less than 6 weeks during the preceding 12 months.  The examiner also found that the Veteran had been treated for 4 or more non-debilitating episodes of urticaria within the past 12 months, which required treatment with intermittent systemic immunosuppressive therapy.  She determined that less than 5 percent of the Veteran's total exposed body area (face, neck, and hands) was affected by the dermatitis.  The examiner concluded that the Veteran's skin condition impacted his ability to work, in that he performed manual labor which made his itching worse due to perspiration.  She opined that his skin disorder was more of a scabies (as opposed to poison ivy) condition due to his having papules in between his finger webs and on his ankles.  She concluded that the scabies were as likely as not due to his military service.

In a November 2011 addendum, the VA examiner stated that she had reviewed the Veteran's claims file, and that he may have had poison ivy in 1992, but there was no current evidence of poison ivy, because the Veteran's description, location, and presentation of his lesions was consistent with an infestation (scabies) rather than poison ivy.  

Based upon the foregoing evidence, the Board finds that an initial compensable rating of 10 percent for scabies is warranted beginning November 3, 2011 (the date of the Veteran's most recent VA examination).  Said rating is warranted because the November 2011 VA examiner indicated that the Veteran had been treated with systemic corticosteroids or other immunosuppressive medications (Prednisone) for itching for a duration of less than six weeks during the preceding 12 months.  The examiner also found that the Veteran had been treated for 4 or more non-debilitating episodes of urticaria within the past 12 months, which required treatment with intermittent systemic immunosuppressive therapy.  

Therefore, the Veteran meets the criteria for an initial 10 percent rating for scabies, effective November 3, 2011, pursuant to Diagnostic Code 7806 (2014).  Although the November 2011 VA examiner noted papules in between the Veteran's finger webs (an exposed area), the examiner found that less than 5 percent of the Veteran's total exposed body area (face, neck, and hands) was affected by dermatitis.  Therefore, a 10 percent rating is not for application based upon the exposed areas affected, utilizing the current version of Diagnostic Code 7806.  Notably, at no time during the Veteran's appeal has a medical professional asserted that the Veteran's scabies have affected at least 5 percent of his body or exposed areas.  Additionally, there is no evidence that the Veteran's skin condition  affected an exposed area of his body prior to 2011.  Hence, an initial 10 percent rating is not warranted at any time during the appeal period pursuant to Diagnostic Code 7806 (as in effect prior to August 30, 2002).  Nor is an increased initial rating of 30 percent warranted under the current version of Diagnostic Code 7806, because there is no evidence of dermatitis or eczema involving 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Thus, the Board finds that an increased initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected scabies pursuant to Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  

The Board has also evaluated the Veteran's skin disability under other, potentially-applicable Diagnostic Codes.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that the Veteran's predominant disability most closely approximates a rating based on dermatitis under Diagnostic Code 7806.  Because disabilities under Diagnostic Code 7806 are to be rated either as dermatitis "or" based on as a disfigurement of the head, face, or neck, "or" scars "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings in addition to currently-assigned initial noncompensable rating prior to November 3, 2011, and 10 percent rating from November 3, 2011.  See 38 C.F.R. § 4.118.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as itching.  See, e.g., Layno, 6 Vet. App. at 469-70.  His observations have been considered in the Board's assignment of an increased initial rating of 10 percent since November 3, 2011.  However, as such are viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology alone is not sufficiently credible to warrant a further initial rating increase.  

2. Entitlement to an Increased Initial Rating in Excess of 10 Percent for Primary Insomnia

As to his claim for entitlement to an increased initial rating in excess of 10 percent for primary insomnia, the Veteran avers that the claim should be remanded in order for VA to explain how said disability affects his social and occupational functioning.  See VA Form 9 substantive appeal, received December 2013.  

By a March 2012 DRO decision, the RO granted service connection for primary insomnia (claimed as a disability manifested by a sleep disorder, to include as due to an undiagnosed illness), and assigned a 10 percent disability evaluation, effective July 3, 1997.  

In its November 2013 SOC, the RO discontinued the initial 10 percent rating assigned for the Veteran's service-connected primary insomnia, due to the Veteran's return to active duty on February 7, 2003.  The initial 10 percent rating was reinstated on May 12, 2004, following the Veteran's discharge from active duty.  38 C.F.R. § 3.654 (a).

The initial 10 percent rating for the Veteran's service-connected primary insomnia is assigned by analogy, pursuant to Diagnostic Codes 8899-9431.  38 C.F.R. §§ 4.20, 4.27 (2014).  In this case, the "99" Code (which is properly 9499) refers to unlisted mental disorders, while the more specific Diagnostic Code 9431 refers to cyclothymic disorder.  

As the Veteran filed his claim for entitlement to service connection for a sleep disorder in July 1997, the pertinent rating criteria for the entire appeal period for the General Rating Formula for Mental Disorders (including cyclothymic disorder), is that effective November 7, 1996.  See 38 C.F.R. § 4.130 (2014).  

Under Diagnostic Code 9431 (cyclothymic disorder), a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

In determining the level of impairment under 38 C.F.R. § 4.130 , a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

The Veteran's STRs show that in in May 1996 he was seen with complaints of insomnia, which he stated began since learning that he was being involuntarily separated from the Army National Guard.  The Veteran reported sleeping four to five hours per night.  He was assessed with situational stress.  A psychiatric assessment was requested for evaluation of stress management due to the Veteran's complaints of stress at work and at home.  The Axis I diagnosis was life circumstance problems.  

During VA mental disorders examination in April 1999, the examining psychiatrist noted that the Veteran "has a chronic sleep disorder, sleeping two to two-and-a-half hours a night.  He says this pattern began in the Gulf War when he was restless and felt on alert for impending attack."  The psychiatrist related that the Veteran "does not have any evidence of dysfunction in his job from this or other problems."  The Axis I diagnosis was primary insomnia.

Pursuant to the Board's December 2007 remand, the Veteran attended a VA mental disorders examination in February 2008.  He indicated that approximately once per month he was able to get by with three hours or less of sleep, and that the longest period he had gone without sleep was 40 to 45 hours.  The Axis I diagnosis was cyclothymic disorder.  The examiner opined that the Veteran endorsed symptoms such as repeated regular episodes of hypomanic activity followed by depression.  The examiner determined that it was not possible to resolve the issue as to whether or not cyclothymic disorder first became evident in the service without resorting to mere speculation, and that his sleep disorder was related to his cyclothymic disorder.  In conclusion, the VA psychologist indicated that the Veteran did not believe his condition required medication, and that the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical and sedentary employment and caused no interference with his social functioning.  

In a March 2012 memorandum, the examiner who conducted the November 2011 VA neurology examination (Chief, Neurology Section) stated that the Veteran's sleep disorder, diagnosed as primary insomnia, was more likely than not incurred or aggravated during service.  

Upon review of the foregoing, the Board finds that, for the entire rating period, an initial evaluation in excess of 10 percent for the Veteran's service-connected primary insomnia is not warranted.  The Veteran does not evidence the criteria for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, his symptoms include depression and chronic sleep impairment.  Specifically, the evidence shows indicia of stress in May 1996, resulting in loss of sleep (which was again noted during VA mental disorders examination in April 1999).  Notably, the 1999 examination found that the Veteran "did not have any evidence of dysfunction in his job from his sleep disorder or other problems.  The February 2008 VA examiner opined that, while the Veteran endorsed symptoms such as repeated regular episodes of hypomanic activity followed by depression, the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical and sedentary employment and caused no interference with his social functioning.  

Given the above evidence, the Board concludes that the evidence demonstrates that throughout the pendency of the appeal, the Veteran's insomnia was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9431.  Hence, an initial rating in excess of 10 percent is not warranted.  The evidence does not reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Indeed, VA examiners in April 1999 and February 2008 found that the Veteran's insomnia had no effect upon his occupational and social functioning.  Notwithstanding his primary symptoms of depression and chronic sleep impairment reported during the course of his VA treatment, the evidence has shown the Veteran to function with routine behavior and normal self-care, as well as proving himself to be reliable and productive.  

In sum, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not shown by the evidence of record.  As a result, the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected primary insomnia.  

As a preponderance of the evidence is against the award of an increased initial rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


	(CONTINUED ON NEXT PAGE)





3.  Entitlement to Increased Initial Ratings for Tension Headaches, Evaluated as Noncompensably Disabling Prior to November 3, 2011, and as 50 Percent Disabling from November 3, 2011.  

The Veteran's tension headaches are rated by analogy to migraine headaches pursuant to 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, which addresses migraines, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  Id.  "Prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  The rating criteria for headaches have remained unchanged since the Veteran filed his initial claim for entitlement to service connection in July 1997.  

The Veteran's STRs show that in October 1990 he was treated following an in-service motor vehicle accident.  His complaints included headaches on his left side.  He was assessed with cervical strain.  In October 1994 he complained of occasional headaches, relieved by Tylenol.  The assessment was improving sinusitis.  In May 1996, the Veteran complained of headaches related to insomnia.  He was assessed with situational stress.  

During VA neurological examination in January 1998, the Veteran described symptoms consistent with migraine headaches (starting in the left occipital area, spreading over the whole head, having a "cracking" quality if severe).  Following VA general medical examination in April 1999, the Veteran was diagnosed with chronic headaches.  Private treatment records from Dennis Aumentado, M.D., dated May 2000 and November 2000, migraine headaches, without aura, occurring one to two times per week.  

During February 2008 VA neurological evaluation provided pursuant to the Board's December 2007 remand, the Veteran reported that, in 1990, he began to have headaches of a type different from migraines.  Such headaches started at the back of his head and radiated to his forehead, and were associated with tightness in the neck muscles, blurred vision, and seeing spots and dots.  The headaches occurred almost daily, were throbbing in nature, and awakened him.  The Veteran described the severity of the headaches as between four and five on a scale from zero to ten.  He did not have to lie down with such headaches, though they were reduced by taking Advil or aspirin.  The examiner diagnosed migraine headaches.  The examiner opined that both types of headaches were manifestations of the same problem, which was migraine headaches,

In July 2011, the RO determined that the February 2008 VA neurological examination was inadequate, because it did not provide an opinion (with supporting rationale) as to whether it was at least as likely as not that the Veteran's pre-existing migraine headaches were aggravated during service.  The examiner was also asked to comment upon the October 1994 STR which diagnosed headaches associated with sinusitis, and the May 1996 STR which diagnosed headaches associated with primary insomnia.  

The Veteran thus attended a VA headaches examination in November 2011.  He related that while serving in the Persian Gulf, he began to develop another type of  headache in 1991, occurring about twice per month, with a severity of eight or nine on a scale of zero to ten.  These were described as a tight/pounding pain in the posterior head and neck, not associated with light or noise intolerance, visual, or other sensory symptoms.   Their severity was lessened by ibuprofen.  The Veteran stated that he could not function approximately three days per month due to the headaches, and functioned very slowly fifteen days per month.  The examiner determined that the Veteran experienced very frequent, prostrating and prolonged attacks of non-migraine headache pain (more than once per month).  The examiner concluded that it was more likely than not that the Veteran's tension headaches began in 1991 during his military service and were more likely than not due to the Veteran's service-connected cervical strain.  

The March 2012 DRO decision granted entitlement to service connection for tension headaches, and assigned an initial noncompensable disability evaluation from July 3, 1997 (the date of the Veteran's claim) and an initial 50 percent disability evaluation from November 3, 2011.  

In its November 2013 SOC, the RO discontinued the initial noncompensable rating assigned the Veteran's service-connected tension headaches prior to November 3, 2011, and the initial 50 percent evaluation assigned from November 3, 2011, due to the Veteran's return to active duty on February 7, 2003.  The initial ratings were reinstated on May 12, 2004, following the Veteran's discharge from active duty.  38 C.F.R. § 3.654 (a).

Entitlement to a Compensable Initial Rating Prior to November 3, 2011

Based upon the totality of the record, the Board concludes that, for the period prior to November 3, 2011, the Veteran's tension headaches more closely approximate the rating criteria for the currently assigned noncompensable rating.  This is so because the weight of the evidence, lay and medical, does not demonstrate headaches with prostrating attacks.  Indeed, during VA neurological evaluation in February 2008, the Veteran described headaches (different from migraines) which he rated at a severity level of four or five on a scale from zero to ten.  He also reported that he did not have to lie down during such headaches.  Although the Veteran experienced headaches which required varying treatment, overall, the preponderance of the evidence is against a compensable initial rating prior to November 3, 2011.  Additionally, because the Veteran has displayed a similar level of impairment for the entirety of the time period in question, a staged rating in excess of that already assigned is not warranted.  See Hart, 21 Vet. App. at 510.  

Entitlement to an Initial Rating in Excess of 50 Percent From November 3, 2011

The Board must next consider the period commencing November 3, 2011.  As noted above, the Veteran has been awarded a 50 percent disability rating for this period, which represents the maximum schedular rating.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches, there is no legal basis upon which to award a higher schedular rating.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Therefore, the schedular component of the Veteran's increased initial rating claim must be denied.  

Extraschedular Disability Evaluations (Scabies, Primary Insomnia and Headaches)

The Board has also evaluated whether the issues of:  (1) entitlement to an initial compensable disability rating for scabies prior to November 3, 2011, and an initial rating in excess of 10 percent for scabies from November 3, 2011; (2) entitlement to an initial rating in excess of 10 percent for primary insomnia; and (3) the issue of entitlement to an initial compensable rating for tension headaches prior to November 3, 2011, and an initial rating in excess of 50 percent for tension headaches from November 3, 2011, should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

Scabies

With respect to the Veteran's skin disability of scabies (claimed as poison ivy/contact dermatitis), turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the skin disability, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria (including DC 7806), provide for disability ratings based on dermatitis.  In this case, considering the lay and medical evidence, the Veteran's skin disability is manifested by papules in between his finger webs and on his ankles, affecting less than 5 percent of total body area, but which have required treatment with systemic corticosteroids (Prednisone) or other immunosuppressive medications due to symptoms of itching, for a duration of less than 6 weeks during the previous 12 months.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the service-connected skin disability, and referral for consideration of an extraschedular evaluation is not warranted. 

In the absence of exceptional factors associated with the Veteran's service-connected scabies, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

While the November 2011 VA examiner stated that the Veteran's skin condition impacted his ability to work, because he performed manual labor which aggravated his itching, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Primary Insomnia

Concerning the Veteran's service-connected primary insomnia, the Board finds that the schedular criteria discussed above reasonably describe and assess the Veteran's disability level and symptomatology.  The Diagnostic Code 9431 criteria rate the Veteran's disability on the basis of a combination of historical and clinical findings.  Thus, the demonstrated manifestations specifically associated with the Veteran's service-connected primary insomnia-namely regular episodes of hypomanic activity followed by depression and loss of sleep-are contemplated by the provisions of the Rating Schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.  

In the absence of exceptional factors associated with the Veteran's service-connected primary insomnia, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

Additionally, pursuant to Johnson, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected primary insomnia, and referral for consideration of an extra-schedular evaluation is not warranted

Tension Headaches

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the initial schedular 10 and 50 percent ratings under Diagnostic Code 8100.  The schedular criteria for rating the Veteran's tension headaches encompass all symptoms and functional impairment associated with them.  That is, the schedular rating criteria contemplate the frequency and severity of "prostrating attacks," as well as the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches (i.e., severe economic inadaptability).  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current initial 10 and 50 percent schedular ratings.  Therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected tension headaches, no extraschedular referral is warranted in this case.

In the absence of exceptional factors associated with the Veteran's service-connected primary insomnia, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

Additionally, pursuant to Johnson, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected tension headaches, and referral for consideration of an extra-schedular evaluation is not warranted.

TDIU

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Review of the evidence of record reveals that the Veteran's claim for TDIU was denied by the RO in December 2013.  Because there is no indication the Veteran has initiated an appeal of the denial of a TDIU, and because Rice does not suggest that a disagreement with a decision denying entitlement to an increased rating must be read to include a disagreement with the denial of TDIU, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  


4. Earlier Effective Dates for Service Connection 

The Veteran seeks an effective date prior to July 3, 1997, for grants of service connection for:  (1) scabies; (2) primary insomnia; and (3) tension headaches.  The current effective dates for the aforementioned disabilities is the date of receipt of the Veteran's original claim for service connection.  

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 (2014). 

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2014).

In this case, because the Veteran's claims for entitlement to service connection for scabies, primary insomnia, and tension headaches was received on July 3, 1997, which is within one year of his separation from the period of service ending August 31, 1996, the proper effective date for service connection is September 1, 1996 (the day following separation from service).  Id.  Because this is the earliest possible effective date provided by law (given the undisputed facts in this case) the law is dispositive in this matter.  See Sabonis, 6 Vet. App. at 430.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial compensable rating for scabies prior to November 3, 2011, is denied.

Entitlement to an initial rating of 10 percent  for scabies from November 3, 2011, is granted.

Entitlement to an initial rating in excess of 10 percent for primary insomnia is denied.

Entitlement to an initial compensable rating for tension headaches prior to November 3, 2011, is denied.

Entitlement to an initial rating in excess of 50 percent for tension headaches from November 3, 2011, is denied.  

An effective date of September 1, 1996 for the grant of service connection for scabies, is granted.

An effective date of September 1, 1996 for the grant of service connection for primary insomnia, is granted.

An effective date of September 1, 1996 for the grant of service connection for tension headaches, is granted.


REMAND

I. Claims for Entitlement to Service Connection

With respect to the issues of entitlement to service connection for:  (1) an acquired psychiatric disorder, other than PTSD; (2) a bilateral shoulder disorder; (3) muscle spasms and joint pains, to include as due to a qualifying disability and exposure to chemicals; and (4) migraine headaches, to include as due to a qualifying disability and exposure to chemicals, the Board has determined that a remand is necessary in order to provide the Veteran current VA examinations.  Review of the evidence of record indicates that the Veteran lives for most of the year in Providence, Rhode Island, and the remainder of the year in St. Croix, U.S. Virgin Islands.  

In August 2012, the Board remanded the aforementioned four service-connection claims in order to obtain VA examinations.  Earlier that month, the Providence RO received a VA Form 21-686c, listing the Veteran's address as the U.S. Virgin Islands.  

In November 2012, a letter was received from the Veteran's attorney stating that the Veteran maintained his permanent address and paid taxes in Providence, Rhode Island.  The attorney requested that the Veteran's file be transferred to the Providence RO and have the examinations scheduled at the San Juan VA Medical Center (VAMC) for November 2012 rescheduled at the Providence VAMC.  Counsel advised that the Veteran had been trying to cancel the examinations scheduled at the San Juan VAMC because he (the Veteran) was currently in Rhode Island and had been unable to reach anyone at the San Juan VAMC.  A Compensation and Pension (C & P) printout dated later in November 2012 indicated that the Veteran canceled examinations for headaches, mental disorders, shoulder, and arm as of November 6, 2012.

A December 2012 printout from VA's COVERS database showed the transfer of the Veteran's file to the Providence RO due to his moving there.  A March 2013 VA neurology consultation reported the Veteran as living in St. Croix with his wife.  A VA Form 21-0820 dated in September 2013 stated that the Veteran's claims file was sent to Providence in August 2013.  

A VA printout dated November 2013 indicated that examinations were requested at the Providence VAMC for shoulder, arm, headaches, and mental disorders.  A November 2013 E-mail from C & P to the Providence RO indicated that the U.S. Virgin Islands address was for the Veteran's father, for whom the Veteran was caregiver.  As the Veteran was not due to return to Rhode Island until the end of January, C & P requested that the examination request be re-submitted, or in the alternative to try to have the exams done at a location near the Veteran.  A November 2013 examination request by the Providence RO requested that  shoulder, arm, headaches, and mental disorders examinations be conducted at the San Juan VAMC.

A December 2013 printout from the San Juan VAMC stated that shoulder/arm, headaches, and mental disorders examinations were canceled due to not enough information.  An additional comment noted that the case was cancelled due to the fact that the records were not sent from the Providence RO to be reviewed by the examiner.  Later in that month, a C & P examination request indicated that examinations for shoulder/arm, headaches, and mental disorders requested by the Providence RO were canceled due to "Incorrect Jurisdiction."  Later in December 2013, a VA printout from the San Juan VAMC showed neurological, orthopedic, and psychiatric examinations scheduled in December 2013 were canceled by the clinic because the claims file was not sent in time.

This evidence shows that examinations scheduled for the San Juan VAMC were canceled, once by the Veteran (because he was in Rhode Island) and once by VA (because the Veteran's file did not arrive in time).  The most recent correspondence form the Veteran's attorney indicates that the Veteran resides in Rhode Island.

Another remand is warranted in order to attempt to obtain the VA examinations requested by the Board in its August 2012 remand.    

1. Entitlement to Service Connection for an Acquired Psychiatric Disorder, Other Than PTSD

The Veteran contends that he has a psychiatric disorder other than PTSD that had its onset during active service.  Service treatment records (STRs) from May 1996 contain impressions of situational stress reaction and life circumstance problems causing insomnia and headaches with a referral to stress management.  An August 1983 treatment note indicates a heat reaction exacerbated by anxiety. 

Pursuant to the Board's December 2007 remand, the Veteran was afforded a VA psychiatric examination in February 2008.  In its remand directives, the Board specifically requested that the VA examiner address the diagnoses of stress and anxiety documented in the service treatment records.  In the February 2008 VA examination report, the VA examiner assessed cyclothymic disorder and noted that the Veteran reported hypomanic episodes prior to age 20 and before joining the National Guard.  However, the VA examiner stated it was not certain as to whether or not the Veteran had experienced hypomanic episodes prior to age 20 due to his questionable self-report.  Thus, the examiner stated it was not possible to provide an opinion as to whether cyclothymic disorder first became evident in the service without resorting to mere speculation.  The VA examiner did not address the documented episodes of stress and anxiety in the service treatment records in his report, as requested by the Board.  Thus, a remand is necessary to obtain an opinion as to whether the documented psychiatric symptoms experienced in service were manifestations of the current cyclothymic disorder (or any other current psychiatric disorder other than PTSD).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

In addition, the 2008 VA examiner concluded that the Veteran's sleep disorder (diagnosed as insomnia) was related to his cyclothymic disorder.  Subsequently, service connection was granted for insomnia in a March 2012 Rating Decision.  Thus, a VA opinion is necessary to address the question of whether the Veteran's service-connected insomnia has caused or aggravated his cyclothymic disorder or any other current psychiatric disorder other than PTSD.  

2. Entitlement to Service Connection for a Bilateral Shoulder Disorder

Next, the Veteran contends that he has a bilateral shoulder disorder related to a October 1990 car accident.  STRs include an emergency department record from Landmark Medical Center documenting the October 1990 motor vehicle accident and subsequent complaints of pain in the neck, trapezius muscles, and cervical spine.  A Statement of Medical Examination and Duty Status also dated in October 1990 indicates that the Veteran sustained injuries to the cervical spine and shoulder in the car accident.  STRs show treatment for a cervical spine strain following the accident.  The Veteran also reported right shoulder pain and a popping sensation, and he was diagnosed with a "very minor" shoulder strain that resulted from the car accident.  He complained of right shoulder pain again in March 1991, and reported left shoulder pain in February, March, and April of 1991, and appears to have related it to the October 1990 accident.  At that time, he was diagnosed with a left shoulder strain.  Service connection was granted for the cervical spine injury stemming from the October 1990 car accident in an October 2007 Rating Decision. 

A September 2007 VA examiner found a normal examination of the shoulders (noting that X-rays were also normal), and stated that the shoulder symptoms (pain and reported decreased range of motion) were related to the Veteran's service-connected cervical spine disability, and also related the shoulder pain to the 1990 motor vehicle accident.  However, the 2007 VA examiner did not find any disability of the shoulders other than pain.  The February 2008 VA examiner also found the shoulders to be normal on examination, assessing cervical radicular pain in the bilateral trapezius muscles with shoulder X-rays that showed "minimum changes."  However, an April 1999 X-ray of both shoulders revealed degenerative changes, indicating that there was a disability of the shoulders other than pain, and an April 1999 VA examiner assessed mild osteoarthritis of the shoulders and opined it would be difficult to state that the shoulder conditions are directly related to service.  Thus, it appears that the more recent VA examiners agree that the Veteran has pain in the general shoulder area that is related either to his service-connected cervical spine disability or to the 1990 motor vehicle accident, but it is unclear whether the Veteran's pain is stemming from the shoulder arthritis-or represents radicular or radiating pain from the cervical spine disability.  Moreover, the April 1999 VA examiner's opinion as to whether the degenerative changes are related to the October 1990 car accident is tentative at best.  A new VA examination is necessary to determine the exact location and source of the Veteran's pain, and to obtain an opinion as to whether that pain is related to the 1990 shoulder injuries (or to the service-connected cervical spine disability), as well as whether the shoulder arthritis is related to the 1990 car accident. 

3. Entitlement to Service Connection for Muscle Spasms and Joint Pain, to Include as Due to a Qualifying Disability and Exposure to Chemicals

Next, the Veteran claims service connection for muscle spasms and joint pain, including as due to undiagnosed illness and exposure to chemicals including nerve agents and pesticides.  STRs show complaints of muscle spasm in the left arm and foot for several hours in March 1991, and the physician assessed a left shoulder muscle strain.  An April 1999 VA psychiatric examiner noted that the Veteran's 1991 medical records (presumably from March 1991) indicated muscle pain and spasms, possibly related to cervical disc dysfunction.  A September 2007 VA examiner assessed cervical spine spasms with degenerative disc disease, noting the trauma to the area in the 1990 motor vehicle accident, and opined that "this condition" was at least as likely as not related to the Veteran's military service.  An August 2011 VA examiner assessed bilateral lateral epicondylitis, status-post open reduction internal fixation (ORIF) right calcaneal fracture with foot and calf pain, and left calf muscle spasms and opined that they were not related to Gulf War service or exposures as the Veteran had known diagnoses with known etiologies.  The VA examiner further opined that the Veteran's neck, arm, upper back pain, and spasms were related to the service-connected cervical spine degenerative disc disease and that his foot and calf pain were related to his history of a right calcaneal ORIF and residual pain with altered gait, while the bilateral epicondylitis was related to repetitive motion/strain.  It is unclear from the 2011 VA examiner's report whether the neck, arm, upper back pain, and spasms were related to the cervical spine disability or constitute a separate and distinct disability.  Thus, a new VA examination is necessary to clarify that issue only.

4. Entitlement to Service Connection for Migraine Headaches, to Include as Due to a Qualifying Disability and Exposure to Chemicals

The Veteran also contends that he has migraine headaches related to active service, including as due to an undiagnosed illness and to exposure to chemicals including nerve agents and pesticides.  These migraine headaches are distinct from the tension headaches due to undiagnosed illness for which service connection was granted in a March 2012 Rating Decision.  At a November 2011 VA examination, the Veteran reported that he had experienced migraine headaches since childhood, and that the migraine headaches did not get worse during active service.  Indeed, the Veteran reported that his migraine frequency had decreased over the past two years.  Thus, the VA examiner opined that it is not as least as likely as not that the pre-existing migraine headaches were aggravated during service.  The Board notes that the May 1983 enlistment examination was negative for migraines, so the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (2014).  Therefore, a new VA examination is necessary to address the question of whether there is clear and unmistakable evidence that the Veteran's migraine headaches pre-existed service enlistment in 1983, and whether there is clear and unmistakable evidence that the migraine headaches were not aggravated or permanently worsened by any period of active service.  In reaching his or her opinion, the examiner should discuss the notation of headaches in the STRs in October 1990, April 1991, October 1994, and May 1996, including whether these headaches were manifestations of migraine headaches or the service-connected tension headaches.  Moreover, as the Veteran now contends that exposure to chemicals including nerve agents and pesticides caused his migraine headaches, the examiner should address whether such a relationship exists. 

II Entitlement to 10 Percent Rating for Multiple, Noncompensable, Service-Connected Disabilities

Remand is necessary for the issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324, because this issue is inextricably intertwined with the service-connection claims and increased initial rating claim that are remanded herein.  That is, if any of the service-connection claims or the increased rating claim are granted, this would directly impact the adjudication of the 38 C.F.R. § 3.324 claim.  See 38 C.F.R. § 3.324 (2014).  For this reason, the section 3.324 claim should be remanded together with the service connection and increased initial rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for the second issue); Butts, 5 Vet. App. at 541 (consideration of benefits under 38 C.F.R. § 3.324 is predicated on the existence of solely noncompensable service-connected disabilities).  

Accordingly, the issues of:  (1) entitlement to service connection for an acquired psychiatric disorder other than PTSD; (2) entitlement to service connection for a bilateral shoulder disorder; (3) entitlement to service connection for muscle spasms and joint pain; (4) entitlement to service connection for migraine headaches; and (5) entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, are REMANDED for the following action:

1. The RO should obtain any VA treatment records dated from November 2011 (the date of the most recent VA records) to the present.

2. The RO should contact the Veteran and request that he identify any private medical treatment since May 2002 (the date of the most recent private treatment records).  The RO should then obtain the identified records.  All records obtained must be associated with the claims file.  

3. Afford the Veteran a VA psychiatric examination by a physician to address the question of whether the documented psychiatric symptoms during active service were manifestations of any currently-diagnosed psychiatric disorder other than PTSD, and to address the question of whether insomnia caused or aggravated any currently-diagnosed psychiatric disorder other than PTSD.  

a. The examiner should first identify any and all current psychiatric disorders.

b. Next, the examiner should opine as to whether it is at least as likely as not  (i.e., probability of 50 percent or greater) that any current psychiatric disorder(s) other than PTSD was/were incurred during or caused by active service.  The examiner should specifically address the documented symptoms of anxiety in August 1983 and situational stress reaction/life circumstance problems in May 1996 in rendering the opinion, and discuss whether those in-service symptoms were manifestations of any current psychiatric disorder other than PTSD.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

c. The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder other than PTSD has been aggravated (permanently worsened in severity) by the Veteran's insomnia.  The examiner should specifically discuss the February 2008 VA examiner's opinion that the Veteran's sleep disorder is related to his cyclothymic disorder, as well as the May 1996 service treatment record that indicates symptoms of stress and insomnia.

The VA examiner is advised that the term "aggravated" refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

If the examiner opines that the Veteran's psychiatric disorder was aggravated (permanently worsened in severity) by his insomnia, the examiner should attempt to identify the baseline level of severity of the psychiatric disorder before the onset of aggravation.

4. Afford the Veteran a VA orthopedic examination by a physician to determine the nature and etiology of any current bilateral shoulder disorder and any current muscle spasms or joint pain.  

a. The examiner should first identify any and all current bilateral shoulder disorders, if any.  If bilateral shoulder pain is assessed, the examiner should identify the location and source of that pain.

b. Next, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current bilateral shoulder disorder(s) was/were incurred during or caused by active service.  The examiner should specifically address whether the Veteran's shoulder pain and arthritis were at least as likely as not incurred in or caused by the documented October 1990 car accident.  Reference should be made to the service treatment records documenting diagnoses of bilateral shoulder strains in 1990 and 1991 following the October 1990 car accident.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

c. The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current bilateral shoulder disorder has been aggravated (permanently worsened in severity) by the Veteran's cervical spine disability.  

The VA examiner is advised that the term "aggravated" refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

If the examiner opines that the Veteran's bilateral shoulder disorder was aggravated (permanently worsened in severity) by his cervical spine disability, the examiner should attempt to identify the baseline level of severity of the psychiatric disorder before the onset of aggravation.

d. The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any neck, arm, upper back pain, and spasms are a component of the cervical spine disability or  constitute a separate and distinct disability.  The examiner should refer to the August 2011 VA examination report in which the examiner opined that the neck, arm, upper back pain and spasms were related to his cervical spine degenerative disc disease in reaching an opinion.

5. Afford the Veteran a VA neurological examination by a physician to determine the nature and etiology of the Veteran's migraine headaches.  

a. The examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had migraine headaches which pre-existed his entrance into military service in 1983?  If so, what was the nature of such disability? 

In answering this question, the examiner should specifically address the November 2011 VA examination at which the Veteran reported experiencing migraine headaches since childhood.

b. If it is the examiner's opinion that migraine headaches pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the pre-existing migraine headaches were not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?

In answering these questions, the examiner should specifically comment on the notation of headaches in the service treatment records in October 1990, April 1991, October 1994, and May 1996, and discuss whether these headaches were manifestations of migraine headaches or the already service-connected tension headaches.

The VA examiner is advised that the term "aggravated" refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

c. If it is the examiner's opinion that the Veteran's migraine headaches did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently-diagnosed migraine headaches were incurred in or caused by active service?

Again, the examiner should comment on the notation of headaches in the service treatment records in October 1990, April 1991, October 1994, and May 1996, and discuss whether these headaches were manifestations of migraine headaches or the already service-connected tension headaches.  The examiner should also discuss the Veteran's contention that exposure to chemicals, including nerve agents and pesticides, caused his migraine headaches.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner.  

6. After all indicated development has been completed, the AOJ should review the case again based on the additional evidence and readjudicate all claims remaining on appeal.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


